     Case 1:20-cv-01341-SHR-EB Document 1 Filed 08/03/20 Page 1 of 12



                CIVIL COMPLAINT FORM TO BE USED BY A PRO SE PRISONER


                            IN THE UNITED STATES DISTRICT COURT
                          FOR THE MIDDLE DISTRICT OF PENNSYLVANIA


M,vv,n,R••; B;,;ef &.i» M'/)§137
            1
            r                  J)


          1
Full Name of PlaintH                Inmate Number
                                                                   Civil No. _ _ _ _ _ _ _ __
                     V.                                            (to be filled in by the Clerk's Office)


                                                                   ( / ) Demand for Jury Trial
                                                                   ~      No Jury Trial Demand




                                                                                  FILE D
Name of Defendant 3                                                          HARRISBURG c 4

                                                                                 AUG 03 2w
Name of Defendant 4                                                    PER _ _ _--1-...L-.>-:---=-:::-:--:--
                                                                                \fV\
                                                                               DJ;J,-y' CLERK



Name of Defendant 5
(Print the names of all defendants. If the names of all
defendants do not fit in this space, you may attach
additional pages. Do not include addresses in this
section).



I.      NATURE OF COMPLAINT

Indicate below the federal legal basis for your claim, if known.

L       Civil Rights Action under 42 U.S.C. § 1983 (state, county, or municipal defendants)

        Civil Rights Action under Bivens v. Six Unknown Federal Narcotics Agents, 403 U.S. 388
        (1971) (federal defendants)

        Negligence Action under the Federal Tort Claims Act (FTCA), 28 U.S.C. § 1346, against the
        United States


                                                 Page I of 6
      Case 1:20-cv-01341-SHR-EB Document 1 Filed 08/03/20 Page 2 of 12



II.     ADDRESSES AND INFORMATION
        A.      PLAINTIFF
        T:Jvdl 1<s A1 MVln
        Name (Last, First, MI)
        J1/f) 5 /~Z, 7
        Inmate Numbe/]
         .5lI l,_')()All Mt
        Place of Confinement
        30/ tn~+d-14:trdYI. Dr,

        City, County, State, Zip Code


        Indicate whether you are a prisoner or other confined person as follows:
                Pretrial detainee
                Civilly committed detainee
                Immigration detainee
        :/_     Convicted and sentenced state prisoner
                Convicted and sentenced federal prisoner


        B.      DEFENDANT(S)
        Provide the information below for each defendant. Attach additional pages if needed .

        Make sure that the defendant(s) listed below are identical to those contained in the caption . If
        incorrect information is provided, it could result in the delay or prevention of service of the
        complaint.




       JffSce (Last, First) R
       lU     ,&AV...    d      1~~-+




                                                 Page 2 of6
Case 1:20-cv-01341-SHR-EB Document 1 Filed 08/03/20 Page 3 of 12



   Defendant 2:
  \t/__evi
    •
           e/ OW jLL
(( Name (Last, First)

   e"j    -J Def
    mntlaJob             1
                                  /.105D -
  City, County,S ~, Zip


   Defendant 3:


  Name (Last, First)


  Current Job Title


  Current Work Address


  City, County, State, Zip Code


  Defendant 4:


  Name (Last, First)


  Current Job Title


  Current Work Address


  City, County, State, Zip Code


  Defendant 5:


  Name (Last, First)


  Current Job Title


  Current Work Address


  City, County, State, Zip Code
                                      Page 3 of6
          Case 1:20-cv-01341-SHR-EB Document 1 Filed 08/03/20 Page 4 of 12



   III.       STATEMENT OF FACTS

   State only the facts of your claim below. Include all the facts you consider important. Attach additional
   pages if needed.




             C.




                                                                                                                                                       kvt, f= MvV'
                                                                                                                                                        v:o(~
                                                                                                                                                          be-(_~~
                                                                                                                                                                C-ti
   ~'---'----l--~~---.c...o..L--4--L~--------'-~~=-=------<...L.>=--~I----J '5
   ~      ---=-....!........!!.i.....i....------'---"~+-'---"-"'lf - - -h-+-"--"-,------,,4--=-"'~"----,-....!....-=--><.i,,.>::H-JL--"-"--L----f+--'-(----"
                                                                                                                                                        2
                                                                                                                                                        2t.::........C
                                                                                                                                                             c~       ~~       ~
 i . ,L-~ ~ - =~                   ~~~-+-~=.:...=-=-==',.L----,;~...µ_.----1..-=...~.=-=-::..c,i__----1..~                                                                 ~

                                                                                                                                 \\Jv~            ~                        l ~
 r«-v t                                                                                                                          o    + , tab                                  l-1~

  l!C>~ \j 5 5. ct. t{t ~~2:                                                         r 11   w~u~                      uw<\                             \J'-fe.'tluJ        t1ie
                                                                    c~
                                                                                                                                      1-,~


li\dW"~                ~ ~ ..~~~                                                              -\1,-,,- ( ~;-c,) 1'4,j'll•b Q~ ,A-,
is,J1;£,. .X~, J-- Uz_                             I
                                                              \~ f5t1r-#r
                                                            II.
                                                                                        \f. t~oi.e, "'.\s\4'\d,
                                                                                   l..\ ~7 r:.?.,                   I
                                                                                                         31, 3q( l ½t-
                                                                                                                      JCA(,evrr,
                                                                                                                              2DiJ 7
                                                                                                                                      (),/It
      Case 1:20-cv-01341-SHR-EB Document 1 Filed 08/03/20 Page 5 of 12



IV.      LEGAL CLAIM(S)




V.       INJURY

Describe with specificity what injury, harm, or damages you suffered because of the events described
above.

~~ ~ l



State exactly what you want the court to do for you. For example, you may be seeking money damages,
you may want the court to order a defendant to do something or stop doing something, or you may be

                                                    &.:
seeking both types ofrelief. If you are seeking monetary relief, state your request generally. Do not
request a specific amount of money.



!s~;::::: ~ ~\~ f®[~ ~~::t~t~
                     b '1 A&t
               ~~1ile- ~-o .1--
                                  ~
                              /O?J~o        c11:n                                 ~
  .fo,    -1½  ~~  ~\I':',          ,rc~IM             rd,
 ~cl t,- wwl ~ ~f'.l~ .;:•",{) ,D-(. To
~L~ re{~t-vv o~ ~ (j T 5,                                      boo£ d,,
                  Case 1:20-cv-01341-SHR-EB Document 1 Filed 08/03/20 Page 6 of 12
                                                       -zJG
                                         ;in~A_ppeal Decision Dismissal
                                     Secretary's Office of Inmate Grievances & Appeals
                                         Pennsylvania Department of Corrections
 04/30/2020 10:09                                1920 Technology Parkway
                                                 Mechanicsburg, PA 17050

Inmate Name:                    BANKS, MARVIN                            DOC#:                  ND5137
:sc1 Fi'led: .·                 Benner Township                          Current SCI:           BennerTownship .
Grievance #:                    849423

This serves to acknowledge receipt of your appeal to final review for the grievance identified above . In accordance
with the provisions of DC-ADM 804, Inmate Grievance System Policy, this Office has reviewed all documents
provided as part of the grievance record . Upon consideration of the entire record, it is the decision of this office to
dismiss your appeal to final review due to a failure to comply with the provisions of the DC-ADM 804, as specified
below.

 Decision: Dismiss
Your grievance is ~eing dismissed at the final appeal level for the reason(s) outlineq below~
Rationale:
      •    You have not provided this Office with required and/or legible documentation for proper review.

Response:

You failed to provide a legible copy of your initial grievance and a copy of your appeal to the Facility Manager.

Signature:                                   if,..
                                             ~5t1
                                                   ·   l r rv
                                                       l\,,J.J,.A   no. ~\,(}\
Name:                                       D. Varner                    t~         ·;   .

.Title:                                     Chief Grievance Officer
,oate: ,.                                  • ·.· 4/30/20
cc:       DC-15/Superintendent - Benner Township
          Grievance Office




DC-ADM 804, Inmate Grievance System Procedures Manual

Section 2 - Appeals, Attachment 2-G                                                          Issued: 1/26/2016 Effective: 2/16/2016

ND5137         Grievance #: 849423

BANKS, MARVIN                                                                                                           Page1 of 1


                                                                                                                                      /
       Case 1:20-cv-01341-SHR-EB Document 1 Filed 08/03/20 Page 7 of 12



VII.     SIGNATURE

By signing this complaint, you represent to the court that the facts alleged are true to the best of your
knowledge and are supported by evidence, that those facts show a violation of law, and that you are not
filing this complaint to harass another person or for any other improper purpose.

Local Rule of Court 83 .18 requires pro se plaintiffs to keep the court informed of their current address. If
your address changes while your lawsuit is being litigated, you must immediately inform the court of the
change in writing. By signing and submitting the complaint form , you agree to provide the Clerk's Office
with any changes to your address where case-related papers may be served, and you acknowledge that
your failure to keep a current address on file with the Clerk' s Office may result in dismissal of your case.




Signature of Plaintiff




Date              r, ~
          M6'1"1)\~a,,,J0 ~A/D5/37
          5C;t.. ~MU
          3D( {n~i-J,Ovt         J) (.
         iwt[~ ~ f,A-. tti 2.3




                                                 Page 6 of 6
/&v~btt-A            Case 1:20-cv-01341-SHR-EB Document 1 Filed 08/03/20 Page 8 of 12
                                                                                         co1y (of         5&1,~

          _               . Reli_g_ious Accon:imodatibn Re~~es~ Form                     . ( ~ : 145,0
                                                                                                      -

  faich inmate seeking a religious accommodation - other than a Rel1g1ous Diet - must submit a Rehg1ous
  Accommodatio·n Request Form in order for the request to be considered. Requests on behalf of a
  group of inmates are not accepted . Identical requests may be grouped by the FCPD who may prepare ·
  one res onse. To request a Religious Diet, complete a Religious Diet Request Form· 4-B)




   A. Which accommodation are you see_king for religious reasons? (check ~II that a~) ·
   • Holy Day Accommodation • separate Group Meeting • Religious Article                l\jf Other
  , 8. Summarize the accommodation you are requesting.
   j:_        iVvA f vi r1 W\ ~5 ,o                            5 tJ   .J-   c~"
                                I9
                                C                  1     V\_



   sf-. fr r WI            M.        <l.!'-""l.,   h   f~ 7'J.,;-{    b,,A d.\~




   _t;_f.~.J20_t__:z_         ~ Inmate sent a copy of this form so he/she knows request .was received.
   Date                     FCPD Initials



   DC-ADM 819, Religious Activities Procedures Manual                                 Attachment 4-A
   Section 4 - Religious Accommodations
   Issued: 6/8/2018 ·
   Effective: 6/15/2018
             Case 1:20-cv-01341-SHR-EB Document 1 Filed 08/03/20 Page 9 of 12



tll!:: pennsylvania
\:!I!!!   DEPARTMENT OF CORRECTIONS



          TO       Michael Wenerowicz
                   Regional Deputy Secretary
                          (fla·/Jt_
FROM               Rev. Ulli Klemm, BTS designee
DATE               January 22, 2020
RE                 Religious Accommodation Decision
                   Marvin Banks, ND5137 SCI BEN


As per DC-ADM 819, below is the decision concerning the status of a Religious Accommodation
Request for the above inmate:

REQUEST: To be permitted to form a personal sacred bundle.


RESPONSE: Inmate's request to form ·a personal ~cred bundle is de~ed for security reasons .
The least restrictive alternative is to purchase__J. medicine bag from theeligious Articles _/ /\
Catalog .                        .              Mi-     ¼          ~~. ~                         (}/'Q._    2.. .   ~+'\ llv   JL~
                                                                                                                                      11




      ·        .             _ 0V' _ .                     J",\.~ 1"'-7    ~,.,;I,.,.,, ~•                 ""l 1,.tr'-5 ~c -tr,.,   ~'Bic
/ 1.J, 12019          0/4/ .             --~                                         Lconcur with recommendation
--           Reg. Deputy Secretary'signature                                         _Do not concur with
                                       '                                                recommendation
 Z,_:_]_2019         Date inmate sent copy of this decision by FCPD                         _FCPD Initials          ~



cc:       Robert Marsh, Superintendent                            Rev Matthew McCoy, FCPD
          Bradley Booher, DSCS                                    Fatih Akdemir, BTS
          Jennifer Rossman, CCPM




          Bumau of Treatment Services I 1920 Technology Parkway I Merh anlcsburg PA 17050 I 717. 728--2000www.rorstate.pa.us




                                                            I
             Case 1:20-cv-01341-SHR-EB Document 1 Filed 08/03/20 Page 10 of 12

  J




                                                    f U.S . Department of Justice'
                                                    "~ederal Burea u of Prisons)




. Technical                                                 OPI :
                                                         NUMBER:
                                                                    CPD
                                                                    T5360.0l
                                                           DATE:    3/27/200 2         ,    .
  Reference                                             SUBJECT:
                                                                                         •·
                                                                    Practica l Guidelin~s :
                                                                    for Administration crf
                                                                    Inmate Religious
                  \ -        ..\.-i 7     loO ~,                    Beliefs a nd Pra ctices
  ~\tA¼--     N,r~ "          \   II'-"     \   I
-\o   N\0,:{ \( \ \I\.   ~1 ~,J\\l S
      N\) f:J\1>1
       {;\ ~A·TS\



               Inmate Religious
                  Beliefs and
                   Practices
 Case 1:20-cv-01341-SHR-EB Document 1 Filed 08/03/20 Page  11NIAE'<iW
                                                        S~Nli8 of 12~o,     99   ,o   S 6d OS6t8t t   :,a~


Relig i ous Beliefs and Practices                              T5360 . 01
                                                              3/27/2002
                                              Native American ,   age

2.  Depending o n local tribal traditions , seasonal equinoxes and
solstices are observed. These observances are usually
accommodated at the next scheduled sacred sweat lodge ceremony.

0.   RELIGIOUS HOLY DAYS

American Indian Days , September 24-25.

      •     These holy days were established by the Federal
            Government . These days are days free from work. S'ince
            there are so many different tribes, and each tribe
            observes holy days which have religious significance
            for its members , it is difficult to find common g round
            in establishing religious holy days.

Some tribes, for example, often ask to memorialize the "trail of
tears " in late December or the Battle at Little Big Horn, June
2s ~h . To encourage specific needs in the institution, it is
recommended that opportunities to sweat in mourning may be
appropriately accommodated. These days, however, should not be
days .of work proscription.

Because of the large variety of tribal beliefs represented in the
inmate population , it is very difficult to be more specific than
this.  As requests are made of the chapl a ins , the institution
chaplains are encouraged to contact the Regional Chaplaincy      ) . .r
Administrator for further assistance.                              5
                                                                 V\)JWS
                                                            p('Ue,d),-tvvt.s .-
                           ITEMS



           rayer p1.p_e;
      -   Feather ; -
      -   Small amounts of sacred herbs (identified locally);
      -   Small stones;--.
      -   Sea shell ; -
3.




 only.
fVlCLM'n r;hn 1'5~ND 3137Case 1:20-cv-01341-SHR-EB                                     INMATE
                                                     Document 1 Filed 08/03/20 Page 12 of  MAIL
                                                                                          12
                                                                                    PA DEPT OF
;;l-~ 6en nJJ                                                                       CORRECTIONS
~ol   ,~~~      Dr,.
' ~ fik         , ~22


                                           uY\;.\-e,~  ~ D0·k~ eocu+
                                             Aft;M,lQ_ D1~ of:- ~ f~!var./vi 1
                                                                1


                                            2-U W<il htA- 5't--reek,
                                              f,o, bof q6p,
                                              ~~r(> b~ flt- 17l0~
